Citation Nr: 0923420	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-29 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to Agent Orange. 

3.  Entitlement to service connection for depression, also 
claimed as posttraumatic stress disorder (PTSD). 

4.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans Affairs



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1965 to September 1968.  He served for one year 
in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania.  In that rating decision, the RO 
denied all the benefits sought on appeal. 

By the way of a January 2007 and a December 2008 rating 
decision, the RO confirmed and continued the denial of the 
Veteran's claims of service connection for hypertension, 
peripheral neuropathy, and depressive disorder.  In both of 
those rating decisions, the RO also denied the Veteran's 
claim for TDIU.  

The Board notes that the Veteran's October 2008 substantive 
appeal (VA Form 9) was untimely; however, the RO waived the 
matter by certifying the issues on appeal to the Board in May 
2009.  The Board has jurisdiction to render the current 
decision on these issues.  See Gomez v. Principi, 17 Vet. 
App. 369 (2003) (holding that the penalty of dismissal for 
failure to file a substantive appeal is expressly 
permissive); see also Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996);  Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  

The issues of service connection for peripheral neuropathy 
and depressive disorder and TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Hypertension is not shown to have manifested to a compensable 
degree within one year after the Veteran's separation from 
service, and it is not shown to be causally related to the 
Veteran's service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  These VCAA notice requirements apply to all 
elements of a claim for service connection, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the August 2006 RO decision in the matter, VA 
sent a letter to the Veteran in June 2006 that fully 
addressed all notice elements concerning his hypertension 
claim.  The letter informed the Veteran of what evidence is 
required to substantiate the claim, and apprised the Veteran 
as to his and VA's respective duties for obtaining evidence.  
VA has also informed the Veteran how it determines the 
disability rating and the effective date for the award of 
benefits if service connection is to be awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the 
VCAA duty to notify was fully satisfied as to the Veteran's 
claims.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service.  In this case, VA has made reasonable efforts to 
obtain any available pertinent records as well as all 
relevant records adequately identified by the Veteran 
regarding his hypertension claim.  

VA also has a duty to provide an examination; but the duty 
only applies when such an examination is necessary to decide 
a claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002).  Here, VA 
did not provide the Veteran with an examination in connection 
with his claim of service connection for hypertension; 
however, the Board finds that an examination was not 
necessary to make a decision on the claim. Specifically, 
under the law, an examination or opinion is necessary to make 
a decision on the claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2008).  

Under the McClendon analysis above, the Board does not find 
that evidence shows his hypertension occurred in service, or 
establishes that it manifested during the first year after 
his discharge from service.  Rather, the medical evidence of 
record indicates that the Veteran was not diagnosed with 
hypertension until October 2002, which is more than 30 years 
after the Veteran's discharge from service.  Finally, there 
is no medical evidence of record that has linked the 
Veteran's hypertension to service.  All the aforementioned 
evidence is against a finding that the post service 
disability "may be" associated with service.  Accordingly, an 
examination at this time is not necessary.  Id.

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection for Hypertension

Factual Basis

The Veteran asserts that he has hypertension as a result of 
his active military service in the United States Army.

A review of the Veteran's service treatment records show no 
complaint, treatments or diagnosis for hypertension.  The 
Veteran's September 1965 separation examination report was 
negative for any complaint or findings indicative of 
hypertension, such as high blood pressure.

The Veteran's post-service medical records beginning in July 
2004 indicate a history of hypertension, treated with 
Norvasc.  These records contain no suggestion of a link 
between the disorder and service.

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for a "chronic disease," such as hypertension, may be granted 
if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, DC 7101, Note 1 
(2008).   For purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm, or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm, or 
greater, with a diastolic blood pressure of less than 90mm.  
Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Legal Analysis

As mentioned above, the Veteran contends that his 
hypertension is related to his service in the United States 
Army.  After a review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for hypertension. 

There is no medical showing that the Veteran's hypertension 
existed during service.  Further, the post-service records 
show that the earliest medical record of a diagnosis of 
hypertension is not until October 2002, three decades beyond 
the one year presumptive period for hypertension.  38 C.F.R. 
§§ 3.307, 3.309. 

Further, this large evidentiary gap between the Veteran's 
active service and the earliest objective medical evidence of 
hypertension goes against the Veteran's claim on a direct 
basis.  A lengthy period without treatment is evidence 
against a finding of continuity of symptomatology, and it 
weighs heavily against the claim.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

As the Veteran's hypertension was not shown during service or 
for the first year thereafter, service connection can only be 
granted if there is some medical evidence linking the current 
condition to service.  Here, there is no such medical 
evidence. 

While the Veteran contends that hypertension has been present 
since his period of service and related thereto, his 
statements do not equate to a competent medical nexus 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Notably, hypertension is a disorder that is 
demonstrated through the results of blood pressure testing, 
and the Board observes that the criteria of 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (hypertension) do not 
contemplate any symptoms that would be capable of lay 
observation.

The evidence of record does not show hypertension during 
service or for years thereafter, nor does it show that the 
Veteran's current hypertension is related to service.  The 
evidence of record is not in relative equipoise.  
Accordingly, as the preponderance of the evidence is against 
the claim for entitlement to service connection for 
hypertension, the appeal must therefore be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to service connection for hypertension is denied. 


REMAND

The Veteran claims entitlement to service connection for 
peripheral neuropathy and depressive disorder (claimed as 
PTSD).  As discussed below, further development by the agency 
of original jurisdiction (AOJ) is required prior to 
adjudication of these claims.  Since the Veteran's claim for 
TDIU is inextricably intertwined with the aforementioned 
claims, it must also be remanded. 

In regard to the Veteran's peripheral neuropathy claim, there 
appear to be outstanding VA and private treatment records 
that are necessary prior adjudication.  The Veteran has 
indicated that there are outstanding VA medical records 
pertaining to his peripheral neuropathy claim that should be 
reviewed prior to the Board's adjudication of the claim.  In 
a January 2009 statement, the Veteran stated that in 1968 he 
received treatment from the VA Medical Center in Philadelphia 
(VAMC) for complaints related to his peripheral neuropathy 
claim.  There are no VAMC treatment records associated with 
the claims folder, nor is that any indication that the RO 
sought to obtain any VA records.  If there are any 
outstanding pertinent VA medical records from 1968 onward, 
the AOJ should associate those records with the Veteran's 
claims file. 

In addition, attached to the October 2008 substantive appeal 
(VA Form-9), the Veteran submitted an Authorization and 
Consent to Release Information (VA Form 21-4142) for VA to 
obtain his medical treatment records from Dr. Sharan Rampal, 
60 Landis Avenue, Carlls Corner, Bridgeton, New Jersey, 
08302.  The Veteran indicated that these records pertain to 
treatment for his peripheral neuropathy from June 2008 
onward.  There is no indication in the claims folder that the 
RO sought to obtain these treatment records.  Since the 
Veteran has provided the appropriate release form for the 
treatment records, the AOJ should an attempt to obtain them. 

Once all the available pertinent evidence has been associated 
with the claims file, the AOJ should then schedule the 
Veteran for a VA examination to determine the likely etiology 
of his peripheral neuropathy.  In this regard, the examiner 
should provide a medical opinion as to determined whether his 
disability is in any way related to service.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the Veteran's depressive disorder claim 
(claimed as PTSD), there also appear to be outstanding VA 
treatment records that are necessary prior to adjudication.  
In his October 2008 substantive appeal, the Veteran indicated 
that he has been diagnosed and in receipt of treatment for 
his depression from VA physicians at VA Outpatient Clinic in 
Vineland (VAOPC).  The AOJ should attempt to associate those 
records with the claims folder. 

Further, the Veteran attached a one page print-out of a 
September 2007 VAOPC treatment record which shows that he has 
been diagnosed with PTSD.  The record does not reflect that 
the AOJ has sought to obtain any evidence to support of a 
claim for PTSD under 38 C.F.R. § 3.304(f).  Accordingly, the 
AOJ should send the Veteran a PTSD questionnaire, and to ask 
him to fill out the form and submit it back to VA.  The AOJ 
should specifically request that the Veteran provide detailed 
information pertaining to an in-service stressor event.  
After any relevant information is obtained from the Veteran, 
the AOJ should submit an inquiry to the Joint Service Records 
Research Center (JSSRC) to investigate and attempt to 
corroborate any reported inservice stressor events. 

If an in-service stressor event cannot be corroborated, the 
AOJ should provide a memorandum in the file explaining the 
procedures undertaken in attempt to corroborate it, as well 
as any records or explanation as to why the attempts were not 
fully successful.  

Once all the available pertinent evidence has been associated 
with the claims file, the AOJ should then schedule the 
Veteran for a VA examination to identify the Veteran's 
current psychiatric disorder, and determine whether it is 
related to service.  In the event that the Veteran's claimed 
stressor event is verified and the Veteran is diagnosed with 
PTSD, the examiner should indicate whether his PTSD is 
related to a corroborated inservice stressor event.

Finally, regarding the Veteran's claim for TDIU, the Board 
finds this issue to be inextricably intertwined with any 
questions as to his entitlement to service connection for a 
right knee disability and degenerative changes of the 
bilateral hips.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Therefore, the Board cannot fairly proceed in 
adjudicating this issue until any outstanding matter with 
regard to the Veteran's claims for service connection have 
been resolved.

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, the 
agency of original jurisdiction (AOJ) should 
obtain any outstanding pertinent VA or 
private treatment records.  In particular, 
the AOJ should obtain VA treatment records 
from VA Medical Center in Philadelphia from 
1969 onward, and any VA treatment from VA 
Outpatient Clinic in Vineland.  Further, the 
AOJ should obtain the Veteran's private 
treatment records from Dr. Sharan Rampal, 60 
Landis Avenue, Carlls Corner, Bridgeton, New 
Jersey, 08302.  If the AOJ is unable to 
locate any additional VA treatment records 
and/or obtain the private treatment records 
from Dr. Rampal, then a memorandum of the 
AOJ's efforts in attempting to obtain those 
records should be associated with the claims 
file. 

2.  The RO should send the Veteran a PTSD 
questionnaire, and ask him to fill out the 
form and return it to VA.  Further, the RO 
should ask the Veteran to provide detailed 
information regarding his alleged stressor 
incidents while in service. 

3.  The RO should then take appropriate 
action either to verify the alleged stressor 
through JSRRC, or to provide a formal 
finding that further attempts at 
verification are not possible based on the 
information provided by the Veteran.  In 
particular, the RO should ask JSRRC to 
attempt to verify the Veteran's alleged 
stressor event.  

4.  After any available records have been 
obtained, the RO should schedule the Veteran 
for VA examinations by appropriate 
specialists.  All studies deemed appropriate 
should be performed, and all the findings 
should be set forth in detail.  The claims 
file should be made available to the 
examiners, who should review the entire 
claims folder in conjunction with this 
examinations.  This fact should be so 
indicated in the examination reports.  

A. The Veteran should be scheduled for 
a VA neurological examination, in which 
the examiner determines whether the 
Veteran has peripheral neuropathy, and, 
if so, the likelihood that such 
peripheral neuropathy is etiologically 
related to service.

After a review of the claims file and 
examination findings, the examiner 
should determine whether the Veteran 
has peripheral neuropathy, and if so, 
whether it is at least as likely as not 
that such disorder: (a) had its onset 
during service; (b) was manifested to a 
compensable degree during the first 
post-service year; or (c) is otherwise 
related to service.

B.  The Veteran should also be 
scheduled for a VA psychiatric 
examination, in which the examiner 
identifies the Veteran's current 
psychiatric disorder, and determines 
the likelihood that it is in any 
related to service.  A definite 
determination should be made as to 
whether a PTSD diagnosis is 
appropriate.

In the event that the Veteran's in-
service stressor event is corroborated, 
the examiner should determine whether 
he suffers from PTSD because of a 
corroborated inservice stressor event. 

In providing the opinions, it would be 
helpful if the examiners would use the 
following language as appropriate: "at least 
as likely as not" (meaning a probability of 
at least 50%).  The examiners should provide 
a complete rationale for any opinion 
provided.

5.  After completion of the above 
development, the Veteran's claims for 
service connection for peripheral neuropathy 
and depressive disorder, to include PTSD; 
and TDIU must be readjudicated.  If the 
determination of any of these claims remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and given 
an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


